Exhibit 10.27

 

FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Amendment”) is made effective as of this 1st day of October 2019 (the
“Amendment Effective Date”) by and between RICHARD I. EISENSTADT (“Executive”)
and NEOS THERAPEUTICS, INC., a Delaware corporation (the “Company”).  Company
and the Executive collectively are referred to as the “Parties.”

BACKGROUND

WHEREAS,  the Executive is a party to an Amended and Restated Employment
Agreement with the Company dated as of July 10, 2015  (the  “Employment
Agreement”); and

WHEREAS, the Company and the Executive desire to amend his Employment Agreement
as provided herein.

NOW, THEREFORE, in consideration of the promises herein contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Company and the
Executive hereto agree as follows:

(1)        Terms not otherwise defined herein shall have the meanings ascribed
to them in the Employment Agreement.

(2)        Paragraph 2(b) of the Employment Agreement hereby is deleted in its
entirety and replaced with the following as of the Amendment Effective Date:

(b)  Incentive Compensation.  During the Term, the Executive shall be eligible
to receive cash incentive compensation as determined by the Board or the
Compensation Committee from time to time.  The Executive’s target annual
incentive compensation for calendar year 2019 and each calendar year thereafter
shall be 40 percent of his Base Salary.  Except as otherwise provided herein, to
earn incentive compensation, the Executive must be employed by the Company on
the day such incentive compensation is paid.

 

(3)        The Parties agree to execute such further instruments and to take
such further action as may be reasonably necessary to carry out the intent of
this Amendment.

 

(4)        This Amendment together with the Employment Agreement constitute the
complete agreement of the Company and the Executive hereto with respect to the
subject matters referred to herein and supersedes all prior or contemporaneous
negotiations, promises, covenants, agreements or representations of every nature
whatsoever with respect thereto.  This Amendment cannot be amended, modified or
supplemented with respect to the Executive except by an instrument in writing
executed by the Company and the Executive.

 

(5)        The terms of this Amendment shall be binding upon, and shall inure to
the benefit of the Executive, the Company and their respective successors and
assigns.   Except as provided in this Amendment, all other terms and conditions
contained in the Employment Agreement shall remain unchanged and in full force
and effect.

 

(6)        This Amendment may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute but one and the same instrument.

 

[SIGNATURES ON NEXT PAGE]










IN WITNESS WHEREOF, each Party has executed this Amendment, in the case of the
Company by its duly authorized officer, as of the Amendment Effective Date.

 

COMPANY:

 

 

 

 

 

NEOS THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Gerald McLaughlin

 

Name: Gerald McLaughlin

 

Title: President and Chief Executive Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

/s/ Richard I. Eisenstadt

 

Richard I. Eisenstadt

 

 



